Citation Nr: 1420758	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a right groin injury.

3.  Entitlement to a disability evaluation for a lumbar spine disability in excess of 10 percent.

4.  Entitlement to a disability evaluation for migraines in excess of 10 percent prior to November 29, 2012.

5.  Entitlement to a disability evaluation for migraines in excess of 30 percent from November 30, 2012.

6.  Entitlement to a compensable disability rating for hemorrhoids.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to October 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to a compensable rating for hemorrhoids and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the claim of service connection for a left knee disability and service connection for a right groin injury.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the rating decision or submit new and material evidence within the one-year appeal period.

2.  The evidence added to the claim file since March 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claims.

3.  Prior to March 28, 2011, the Veteran's lumbar spine disability was manifested by no more than limitation of flexion to 70 degrees and combined range of motion of 205 degrees.

4.  Between March 28, 2011 and November 29, 2012, the Veteran's lumbar spine was manifested by an antalgic gait secondary to pain.  

5.  Since November 30, 2012, the Veteran's lumbar spine has been manifested by full range of motion with subjective reports of pain.  

6.  Prior to March 24, 2011, the Veteran's migraine headaches were manifested by fatigue and functional loss twice a week.

7.  From March 24, 2011, the Veteran's migraine headaches have been manifested by prostrating attacks occurring at most three times a month, but not migraines resulting in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim of service connection for residuals of a right groin injury have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a disability evaluation in excess of 10 percent for a lumbar spine disability prior to March 28, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4.  From March 28, 2011 to November 29, 2012, the criteria for a 20 percent rating, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

5.  From November 30, 2012, the criteria for a disability evaluation in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

6.  Prior to March 24, 2011, the criteria for a rating in excess of 10 percent for migraines were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

7.  From March 24, 2011 to November 29, 2012, the criteria for a 30 percent rating for migraines were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

8.  From March 24, 2011, the criteria for a rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim to reopen a previously denied claim of service connection, proper notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A February 2010 letter satisfied the duty to notify provisions for the Veteran's new and material evidence and increased rating claims.  This letter notified the Veteran of the necessary evidence to reopen a claim and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his claimed disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

Additionally, the Veteran was afforded VA examinations in connection with the rating claims.  The reports contain sufficient evidence for evaluating the Veteran's service-connected disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Examinations are not necessary for the two claims to reopen as new and material evidence has not been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. New and Material Evidence Claims

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In a March 2006 rating decision, the RO denied service connection for a left knee disability and a right groin injury.  The evidence considered at the time of the March 2006 rating decision consisted of the Veteran's service treatment records, a January 2006 VA examination report, and a February 2006 addendum to that report.

Although the Veteran submitted a notice of disagreement with the decision, he did not appeal the left knee and right groin denials.  In any case, he did not perfect an appeal after a statement of the case was issued in May 2008.  Additionally, no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).  The decision became final on the basis of the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

The additional evidence presented since the rating decision in March 2006 consists of VA medical center treatment records and private treatment records which discuss treatment for a right shoulder injury and the Veteran's complaints of left knee pain following an injury two and a half weeks prior.  Also added to the claim file were statements from the Veteran.

The March 2006 rating decision denied the Veteran's claim for a left knee disability because the evidence did not demonstrate that the Veteran injured his left knee in service or that his preexisting left knee disability was permanently aggravated by service.  The same rating decision denied the Veteran's claim for a right groin injury because the evidence did not demonstrate the incurrence of a chronic groin disability in service.

The evidence added to the claim file since the March 2006 rating decision includes a February 2007 letter in which the Veteran stated that he erroneously claimed service connection for his left knee as opposed to his right knee and a January 2010 letter in which he stated that he wished to reopen his claims for a left knee strain and "history of a right groin injury" and stated that he would submit additional evidence in support of these claims.  Also added to the claim file are April 2010 private treatment records which note the Veteran's complaints of having left knee pain, which significantly, is attributed by the Veteran's physician as secondary to a post-service injury.  

The additional evidence fails to demonstrate or suggest that the Veteran's left knee disability or groin injury is in any way related to his service.  Additionally, the evidence does not show that the Veteran's pre-existing left knee disability was aggravated by service.  The Veteran has submitted evidence which suggests a present left knee disorder, however, this was considered by the RO in the March 2006 rating decision.  Similarly the Veteran assertions of a right groin injury were also considered in March 2006.  Thus, the evidence submitted is cumulative or duplicative of the evidence considered in the final March 2006 decision and it does not relate to an unestablished fact necessary to substantiate either claim.  Thus, while the evidence is new, it is not material.  See 38 C.F.R. § 3.156(a).

As evidence which raises a reasonable possibility of substantiating the claim has not been submitted since the final March 2006 rating decision, reopening the Veteran's claims of service connection for a left knee disability and a right groin injury is not warranted.

III. Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, as here, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board has staged the Veteran's lumbar spine disability and migraine ratings to accurately reflect the fluctuating severity of his symptoms.

A. Lumbar Spine Disability

Legal Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when there or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The General Formula also provides that associated objective neurologic abnormalities are to be evaluated separately.  In the Veteran's case, the evidence does not show that there are any neurologic abnormalities associated with his lumbar spine disability.  Abnormalities such as bowel or bladder impairment, and sciatica or radiculopathy have not been evident.  Furthermore, although a higher rating is possible under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome has not been shown by the evidence.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the United States Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "portray[ed] (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40 (2013), disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 (2013) provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.) (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.) (d) Excess fatigability (e) Incoordination, impaired ability to execute skilled movements smoothly (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 (2013) provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Factual Background and Analysis

At a March 2010 VA examination, the Veteran stated that he had sharp pain in his low back which was nonradiating and intermittent occurring on a daily basis.  He described flare-ups that lasted for an hour.  There was additional limitation of motion and functional impairment during those flare-ups.  The Veteran reported stiffness without fatigue, spasms without weakness, and decreased motion.  He reported no numbness, no parethesias, and no foot or leg weakness.  There was no incontinence or bowel complaints related to his spine. 

The Veteran stated that his occupation was affected by his back disability in that he sat before a computer and was in a prolonged sitting position which caused pain.  He stated that he could drive for an hour and a half at most and that he could walk up to two miles.  He stated that his pain level was typically zero out of 10.

Range of motion testing revealed forward flexion to 80 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, right lateral rotation to 40 degrees and left lateral rotation was to 60 degrees.  There was objective evidence of painful motion on range of motion testing.  Repetitive use testing revealed flexion to 70 degrees and no change in extension.  Neurological testing was normal.  Muscles were not atrophied.  

A March 2011 VA examination included the Veteran's report that he experienced intermittent low back pain, particularly if he stood for a prolonged period, lifted anything heavier than twenty pounds, or tried to run.  He explained that flare-ups occurred with heavy lifting or standing or sitting for prolonged periods.  His flare-ups occurred about four times a month and were reported as lasting for three to four hours.  He described additional limitation of motion and functional impairment during flare-ups.  The Veteran stated that there was always associated stiffness, low back fatigue, spasms, weakness, decreased rating of motion and some numbness in the lumbar spine area with flare-ups.  The Veteran had a prescribed back brace which he wore intermittently.  

The Veteran reported no leg or foot weakness, bowel or bladder complaints.  The Veteran walked unaided and used no assistive devices beyond his cloth back brace.  He stated that he could walk at least two miles.  The Veteran reported that he could do his activities of daily living and perform his sedentary job but required a special chair and needed to get up from prolonged sitting.  The Veteran reported that he could drive a car for at least two hours.  He described his low back pain as a six out of ten in intensity and the location was in primarily in the low back without radiation.  

Range of motion testing revealed flexion to 70 degrees and extension to 45 degrees, with pain at the end but not throughout the range of motion.  Left lateral bending was to 40 degrees and right lateral bending was to 30 degrees.  Left rotation was to 55 degrees and right rotation was to 32 degrees.  The Veteran did not complain of pain with lateral bending or rotation.  There was a positive Lasegue's sign, neurological examination revealed deep tendon reflexes to be two to three out of five and equal bilaterally.  There were no sensory changes in the lower extremities.  There was no evidence of weakness of the thoracolumbar spine and with repetitive motion weakness did not develop, there was slight pain with extension, but no change in range of motion with repetitive testing.  The examiner noted that the Veteran walked with a slightly antalgic gait because of low back pain.  X-rays of the lumbosacral spine were found to be normal.  

A November 2012 VA examination revealed the Veteran's reports of moderate low back pain each day, typically lasting for less than an hour.  The Veteran reported that flare-ups did not impact the function of his spine. 

Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  The Veteran's repetitive use testing did not demonstrate additional limitation or functional loss.  There was no localized tenderness or pain to palpitation of the spine, there was no guarding or spasm.  Neurological testing was normal.  Intervertebral disc syndrome was not found.  Imaging studies did not demonstrate arthritis, vertebral fracture or loss of the vertebral body.  It was noted that the Veteran's spine disability did not impact his ability to work.  The examiner noted that the Veteran stated that he could fax additional information on his back, but that no information was received.

For the period prior to March 28, 2011, the evidence of record consistently reflects flexion greater than 65 degrees and combined range of motion of at least 205 degrees, to include after repetition.  Furthermore, the evidence includes no findings of spasm, guarding, abnormal gait, or abnormal spinal contour.  As the evidence does not reflect flexion limited to 60 degrees or less or combined range of motion to 120 degrees or less, even with consideration of motion after repetition, or spasm or guarding resulting in abnormal gait or spinal contour, a rating in excess of 10 percent under the General Rating Formula is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At the March 28, 2011 VA examination, however, the Veteran was found to have a slightly antalgic gait because of low back pain, which presumably involved guarding of the spine.  Therefore, for the period between the Veteran's March 2011 and his November 30, 2012 VA examinations, a 20 percent disability rating is warranted.  During this time period, it is factually ascertainable that the low back disability was worse compared to the preceding and subsequent time periods resulting in a staged rating.

The Veteran's most recent, November 2012 examination demonstrates full range of motion, no objective evidence of pain or limitation of motion on repetitive testing and no limitation of function secondary to the Veteran's lumbar spine disability.  While the Board will not interrupt the assignment of a 10 percent rating, it is clear that the Veteran's limitations do not equate to those symptoms described in the higher schedular criteria for the appeal period from November 30, 2012.  Most significantly, the type of guarding seen in the time period preceding the November 2012 examination is not evident from the date of the examination.

Consideration has been given to any functional impairment and effects of pain on functional abilities due to the Veteran's service-connected lumbar spine disability.  The Board acknowledges the subjective complaints of pain, functional limitation, and flare-ups and objective evidence of pain during range of motion testing.  

Although the evidence shows pain with motion in the Veteran's March 2010 and March 2011 VA examinations, the Veteran is still well within the range of motion considered in the 10 percent rating criteria even at his most limited and at no time is ankylosis demonstrated by the evidence of record.  

Additionally, while the Veteran is shown to have a positive Lasegue's sign, which can demonstrate nerve involvement, motor and sensory neurological testing is consistently within normal limits, the Veteran has not reported radiating symptoms to the legs nor are bladder and bowel symptoms associated with his lumbar spine disability.  Thus, consideration of additional ratings based on 38 C.F.R. § 4.71a, Note 1, is unwarranted.  

Further, a higher disability rating is not warranted for limitation of function.  At most the Veteran is shown to experience some loss of function and the loss of some flexion on repetitive use testing and he is shown to be limited in his ability to drive for more than an hour and a half hour to two hours and limited to two miles of walking but otherwise the Veteran is shown to have very little limitation, when shown at all, secondary to his lumbar spine.  

In sum, a disability rating of 20 percent for the period between March 28, 2011 and November 30, 2012, is warranted secondary to the Veteran's antalgic gait as demonstrated by the March 28, 2011 VA examination.  For the periods prior to that examination, and after the November 30, 2012 examination, during which there is no demonstration of antalgic gait and range of motion is well within the criteria for a 10 percent rating; the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board notes that this type of fluctuation in the rating does not implicate the provisions pertaining to a reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

B. Migraine Headaches

Legal Criteria

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent disability evaluation is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The term prostrating attack is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Factual Background and Analysis

Procedurally, the Veteran was granted service connection for migraine headaches with a 10 percent disability rating effective October 27, 2005, a June 2010 rating decision continued that evaluation.  In a March 2013 rating decision, the RO increased the Veteran's disability rating to 30 percent effective November 30, 2012.  This was a partial grant of the Veteran's claim, and the Veteran's appeal for a higher rating continues.

At a March 2010 VA examination, the Veteran reported headaches which were essentially unchanged since his last, March 2006, VA examination.  He stated that he had, however, gradually become resistant to the use of over the counter Excedrin.  The Veteran reported flare-ups which included pain without weakness, there was fatigue and functional loss reported.  The Veteran reported taking two Excedrin Migraine four times a day with poor results.  He reported migraines twice a week lasting six hours during which time he could maintain full activity.

The Veteran was afforded a VA examination in March 2011.  During his examination, the Veteran described headaches occurring approximately three times a week which the Veteran treated with Tylenol or Ibuprofen for some, but not complete, relief.  There was associated nausea but no vomiting, there was phonophobia and photophobia.  The Veteran described generalized weakness and fatigue and had some functional loss with headaches.  The Veteran explained that he was able to continue doing his work at his sedentary job, but that he worked less efficiently with headaches.  The Veteran's headaches were described by the examiner as having migraine characteristics and the Veteran stated that he had a prostrating headache two or three times a month, causing him to miss work.  The Veteran explained that if he was at work when a headache begun, he reported that he tended to lose his focus.  It was noted that there was some concern that headaches were triggered by a lack of sleep or stressful events.  Physical examination revealed no sensory or motor abnormalities.  

In his June 2011 substantive appeal, the Veteran stated that he had migraines three times a week, that they were prostrating, and that he had to find a dark cool place to rest until his headaches subsided.  

The Veteran was again examined in November 2012.  The Veteran reported three headaches per week lasting two hours.  The Veteran reported that, if he avoided bright lights, he could continue working.  The Veteran reported nausea, sensitivity to light and changes in vision.  He reported prostrating attacks once per month.  The examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain or of non-migraine headache pain.  It was noted that the Veteran's work was impacted in that the Veteran took approximately seven days a year off from work secondary to his headache condition.

A 10 percent disability rating is appropriate prior to March 24, 2011.  During this period, the Veteran's migraines are shown to most closely approximate symptoms which result in prostrating attacks averaging one in two months over the last several months.  Of note, the Veteran reported that he had become resistant to some over the counter treatment, and that he was fatigued secondary to flare-ups, however he was able to maintain full activity during his migraines which does not, then, demonstrate prostration and the higher 30 percent disability rating is, therefore not warranted for this period.  Here, the Board has not considered the ameliorating effects of medication for the Veteran's headaches.  See Jones v .Shinseki, 26 Vet. App. 56 (2012).

From March 24, 2011, the date of the Veteran's VA examination, however, the Board finds it factually ascertainable that the Veteran's migraines increased in severity.  The Veteran's March 24, 2011 VA examination demonstrates the Veteran's migraines required him to seek a dark place to work and it was noted that the Veteran had to take off work secondary to his headaches.  Thus, a 30 percent disability rating is granted from March 24, 2011.

The evidence of record does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's most severe symptoms were reported during his March 2011 VA examination during which he reported three headaches a week helped by over the counter medication, and completely prostrating headaches as occurring two to three times a month.  

In his November 2012 VA examination the Veteran reported that he was fatigued and avoided light during his migraines but that he could continue working in that environment most of the time, which does not indicate frequent prolonged attacks of complete prostration.  Further the VA examiner specifically noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain or of non-migraine headache pain.  

The evidence suggests that the Veteran has described migraines which lead to a limitation of function as prostrating.  The Veteran has reported as prostrating symptoms which, upon further questioning, have caused him to avoid light and lose focus at work.  See March 2011 VA examination; June 2011 Substantive Appeal, November 2012 VA examination.  Thus, while taking the Veteran's statements into account, the Board does not find that the Veteran's migraines result in extreme exhaustion or powerlessness as often as he has reported.

Moreover, while significant, the Veteran's reported days off from work are not so frequent as to be considered a severe economic inadaptability described in the higher, 50 percent disability rating.  The Veteran has reported the ability to work and to change his work conditions, i.e. the light, when he has a migraine.  Even when considering the days taken off from work, the Veteran's migraines are not shown to result in a severe economic inadaptability as described in the 50 percent rating criteria and the Veteran's symptoms are thus better contemplated by the 30 percent disability rating.

In sum, a 30 percent disability rating is warranted for the period beginning March 24, 2011.  This rating is warranted through November 30, 2012, which is when a 30 percent rating has already been assigned.  However, 6he preponderance of the evidence is against the claim for a disability rating in excess of 10 percent prior to March 24, 2011, and in excess of 30 percent thereafter; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C. Extraschedular Considerations

The Veteran's service-connected lumbar spine disability results in limited motion and pain and limited functionality to include a limited ability to drive long distances.  The Veteran's migraines result in limitation of ability to function at full capacity, pain, fatigue and weakness.  

The rating criteria reasonably describe the Veteran's disability level and these symptoms, the criteria specifically note limitation of motion of the spine and functional loss secondary to a spine disorder and as due to migraines.  Consideration of the Veteran's limitations on functionality have been considered on a schedular basis to include based upon the DeLuca criteria as described above and the rating criteria for migraine headaches specifically notes the Veteran's impaired ability to function and impairment in the workplace.  The Veteran's disability picture, then, is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected lumbar spine and migraines are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

New and material evidence has not been received and the Veteran's petition to reopen a claim of entitlement to service connection a left knee disability is denied.

New and material evidence has not been received and the Veteran's petition to reopen a claim of entitlement to service connection for residuals of a right groin injury is denied.

A rating in excess of 10 percent for a lumbar spine disability prior to March 28, 2011 is denied.

A 20 percent disability rating, but no higher, is granted for a lumbar spine disability from March 28, 2011 to November 29, 2012, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for a lumbar spine disability from November 30, 2012 is denied.

A rating in excess of 10 percent for migraines prior to March 24, 2011 is denied.

A 30 percent disability rating for migraines from March 24, 2011 to November 29, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 30 percent for migraines from March 24, 2011 is denied.


REMAND

In his June 2011 substantive appeal, the Veteran explained that he was not having a hemorrhoid outbreak at the time of his March 2011 VA examination and that, therefore, the examiner could not accurately determine the severity of his disability.

Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As hemorrhoids are a disease prone to periods of activity and inactivity, the Veteran must be afforded a new VA examination on remand as the prior examination reports are not wholly sufficient.  Additional flexibility in scheduling the medical examination is necessary to ensure that the hemorrhoids are examined while they are active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, on remand, the Veteran should be provided with notice regarding entitlement to entitlement to a TDIU.  The RO will also have the opportunity to adjudicate the claim in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his diagnosed hemorrhoids.  The entire claim file, to include any electronic files, must be reviewed by the examiner.

All diagnostic testing to make this determination must be ordered, and such tests must be provided on a flexible schedule to increase the likelihood that they are performed while the Veteran's hemorrhoids are active.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must describe all symptomatology due to the Veteran's hemorrhoids.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached, must be set forth in a typewritten report.

3.  Finally, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims remaining on appeal, including entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


